FILED
                             NOT FOR PUBLICATION                            JUN 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIAXING CHEN,                                    No. 11-72091

               Petitioner,                       Agency No. A079-521-288

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judge.

       Jiaxing Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings, Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008), and we

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies in Chen’s testimony regarding his mistreatment while

in detention, and how he obtained a Bible after he was released. See Rivera v.

Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007) (inconsistencies regarding details of

incident that went to the heart of the claim deprived the claim of “the ring of

truth”). In the absence of credible testimony, Chen’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                           2                                      11-72091